Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to: Please provide labels for the four wheels 484a in fig. 19C where the four support wheels are seen.

Priority date of 62/234045 dated 09/29/2015 is acknowledge. 

Claims 15-18, 20-27, and 33 are withdrawn from further consideration. Applicant made the election of Group I, directed to the luggage with wheel structures, without traverse, in the response dated 01/02/2020 is acknowledged.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable in view of Pitchforth et al. (10143279 based on provisional dated 03/17/2015) in view of UK’915 (UK 967915) or Ngai (EP2578481 A2).  Pitchforth teaches a wheeled luggage case comprising a. a storage chamber, a cover defining an opening on at least one side of said storage chamber for providing ready access therein, at least two axle-free wheels (14) operatively connected to said chamber for towing said case along a ground surface in a tilted position.
Note the hubless wheels:
“Now referring to FIG. 7, an illustration of the hubless wheel 14 is provided.”  

  	The storage chamber comprises a front surface, a back surface opposite said front surface, and two side surfaces, and wherein each of the at least two axle-free wheels is entirely 
Pitchforth meets all claimed limitations except for the hubless wheels each comprises: (i) an outer rim member having a ground interface on an external surface thereof and an outer ball race or rolling race on an inner surface thereof; (ii) an inner rim member having an inner ball or rolling race on an outer surface thereof.  Either UK’915 (figs. 1, 2) or Ngai ( fig. 2a, 2b) each teaches a an outer rim member having a ground interface on an external surface thereof and an outer ball race or rolling race on an inner surface thereof and an inner rim member having an inner ball or rolling race on an outer surface thereof.  It would have been obvious to one of ordinary skill in the art to provide hubless wheels with a an outer rim member having a ground interface on an external surface thereof and an outer ball race or rolling race on an inner surface thereof and an inner rim member having an inner ball or rolling race on an outer surface thereof to provide the added strength and/or easy to manufacture.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shalgi (8118146) in view of of UK’915 (UK 967915) or Ngai (EP2578481 A2).   Shalgi teaches a luggage case comprising a. a storage chamber, a cover defining an opening on at least one side of said storage chamber for providing ready access therein, at least two axle-free wheels operatively connected to said chamber for towing said case along a ground surface in a tilted position.  The storage chamber comprises a front surface, a back surface opposite said front surface, and two side surfaces, and wherein each of the at least two axle-free wheels is entirely mounted to one of the two side surfaces.  Shalgi meets all claimed limitations except for the hubless wheels each comprises: (i) an outer rim member having a ground interface on an external surface thereof and .

Claims 14, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Wu (8549705) in view of Walker (3989128).  Wu teaches a luggage case, a chamber, a cover, two axle-free wheels operatively connected to the chamber for towing the case along a ground in fig. 6. Each of the axle-free wheels comprises: an outer rim 34 and outer race (between 54/56), an inner rim 36 with an inner face at 36 and roller means of 58 and attachment means.  Wu meets all claimed limitations except for the wheels are mounted entirely on the sidewall.   Walker teaches the mounting of wheels entirely on the sidewalls as shown in figs. 3, 7, and 9.  It would have been obvious to one of ordinary skill in the art to provide the mounting mechanism of Walker in Wu to provide an alternative to mount the wheels onto the luggage and/or to minimize damage and/or for detachment.
The socket provided on the suitcase is of minimal thickness and formed so as to obviate snagging with adjacent articles while the suitcase is being transported in the normal manner without wheels...
The main object of the present invention is the provision of a wheel structure and means on the suitcase to mount said structure so that the wheels may be readily applied and removed therefrom... 
...
  

Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wu rejection as set forth above, and further in view of Sadow (5934425). Sadow teaches that it is known in the art to provide four rotatable supporting members in addition to the wheels on the major side.  It would have been obvious to one of ordinary skill in the art to provide four rotatable supporting members as taught by Sadow to enable the luggage to be moved in different direction.  
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Wu rejection as set forth above, and further in view of Sadow, as set forth above, and further in view of Mangano et al. (9914327).   It would have been obvious to one of ordinary skill in the art to provide conical wheels in the wheels of Sawdow to provide alternative type of wheel structure.
Claim 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wu rejection as set forth above, and further in view of Mangano et al. (9914327) or Hamaty (9861170).  Mangano or Hamaty teaches that it is known in the art to provide four rotatable supporting members in addition to the wheels on the major side.  It would have been obvious to one of ordinary skill in the art to provide four rotatable supporting members as taught by Hamaty or Mangano to enable the luggage to be moved in different direction.  

Claims 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (3989128) in view of UK’915 or Wu.  Walker teaches a luggage with wheels being attached entirely on each side of the luggage.  Walker meets all claimed limitations except for the hubless wheels each comprising hubless wheels each comprises: (i) an outer rim member having a .

Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
 
Claim 55 is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRI M. MAI
Examiner
Art Unit 3733


/TRI M MAI/Examiner, Art Unit 3733